t c memo united_states tax_court william ray smith petitioner v commissioner of internal revenue respondent docket no filed date william ray smith pro_se kathey shaw for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in and additions to tax on petitioner's federal_income_tax for the taxable years and as follows year deficiency sec_6651 additions to tax dollar_figure big_number big_number dollar_figure big_number big_number after concessions by the parties the issues for decision are whether for income_tax purposes petitioner who specifically bargained to be paid in american eagle gold coins the gold coins for timber he sold during the taxable years in issue must report his income at the coins' face value or at their higher fair_market_value we hold petitioner must report the coins at their fair_market_value to the extent set out below whether petitioner is liable for additions to tax under sec_6651 for failure to timely file federal_income_tax returns for and we hold he is to the extent set out below findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated although in written documents filed with the court petitioner raised various arguments such as that the income_tax is really an excise_tax and does not apply to him that he is a citizen of oregon and not of the united_states that he is not subject_to maritime jurisdiction that the omb number on form_1040 is incorrect and similar irrelevant or erroneous contentions he renounced those arguments after having been warned by the court that he was putting himself in jeopardy of a penalty under sec_6673 we do not consider those contentions worthy of further discussion nor will we dignify petitioner's arguments by addressing them one by one see 737_f2d_1417 5th cir see also sherwood v commissioner tcmemo_1997_26 barcroft v commissioner tcmemo_1997_5 incorporated into our findings by this reference at the time the petition in this case was filed petitioner resided in days creek oregon on date petitioner signed form sec_1040 for and reporting taxable_income of zero for each of the taxable years in issue petitioner a timber worker displaced by the spotted owl controversy lives with his wife and daughter more than miles from the nearest town on property he and his wife bought in the 1960's petitioner and his family live very simply they use a gravity-driven water-powered generator for electricity burn wood which they gather themselves for cooking and heat and grow their own vegetables petitioner and his wife drive an old car and occasionally use their pickup truck the truck generally petitioner does not keep the truck insured because he uses it only to transport wood on his property when petitioner takes the truck on the highway he telephones the insurance_company or days before his anticipated trip they put insurance on the truck and petitioner is charged a set rate for each day of coverage from date to the present petitioner has paid approximately dollar_figure per month in automobile insurance petitioner has no telephone no mortgage and no utility bills petitioner's daughter who wa sec_11 years old at the time of trial is home schooled through the christian liberty academy and her only educational expenses are textbooks which cost petitioner approximately dollar_figure per year petitioner's family living_expenses during the years in issue were approximately dollar_figure per year which included_property taxes of dollar_figure dollar_figure and dollar_figure for and respectively as well as the cost of food clothing oil and fuel for lights and transportation and other miscellaneous expenses petitioner wishes to live on the gold standard and calculates his living_expenses and income on the basis of the american eagle gold coin a 1-ounce american eagle gold coin has a face value of dollar_figure and is legal tender at its dollar_figure face value amount however the coin's fair_market_value greatly exceeds the dollar_figure legal tender amount and will fluctuate with the price of gold occasionally petitioner is forced to use ordinary currency as in dealing with merchants in town paying property taxes and ordering his daughter's textbooks on such occasions petitioner converts the gold coins into federal reserve notes and pays with cash or a money order before the years in issue petitioner purchased some gold- mining claims and does mining on his own in and petitioner earned a living by selling timber from the mining land which he cut and sold to c d lumber co in riddle oregon c d petitioner insisted that he be paid in gold coins with a dollar_figure face petitioner conceded that at the time of trial the gold price in federal reserve notes was approximately dollar_figure per ounce and that one american eagle gold coin with a face value of dollar_figure weigh sec_1 ounce value rather than in federal reserve notes to accommodate petitioner and to facilitate the sale c d contacted gerald merfeld merfeld the owner of alexander coin shop the coin shop to buy gold coins for each transaction c d calculated the volume and dollar value of the timber that petitioner wanted to sell ordered and purchased the gold coins from the coin shop in an equivalent amount based on the new york commodity exchange price of gold and delivered the gold coins to petitioner in exchange for his timber no other customers required c d to pay for timber in gold coins and the only business c d did with the coin shop was with respect to the transactions engaged in for petitioner on date c d received dollar_figure worth of logs from petitioner and in exchange paid petitioner five gold coins on date c d received dollar_figure worth of logs from petitioner and in exchange paid petitioner three gold coins on date c d received dollar_figure worth of logs from petitioner and in exchange paid petitioner three gold coins on date c d received dollar_figure worth of logs from petitioner and in exchange paid petitioner gold coins for petitioner incurred dollar_figure in expenses for the hauling of logs from his property to c d in petitioner sold dollar_figure worth of logs to c d in exchange for gold coins the record does not indicate the number of gold coin sec_4 petitioner received in this transaction before the years in issue petitioner earned approximately dollar_figure per month from gold mining during the years in issue however petitioner did not earn any income from mining during the years in issue petitioner earned no more than dollar_figure a year apart from timber sales which he received from merfeld for refining gold for the coin shop opinion issue value of american eagle gold coins it is well settled that the commissioner's determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 70_f3d_548 9th cir at trial petitioner acknowledged that he insisted on being paid in gold coins for the timber he sold to c d furthermore petitioner conceded that he received the form of payment he requested petitioner asserts however that for federal income we accept petitioner's testimony that his mining activity did not produce income during the years in issue it consisted of felling trees digging and testing the quality of the mine's output in years after the ones in issue petitioner conceded that he made money and supported his family from mining although petitioner believed that he received gold coins in the evidence shows that he actually received for the record does not indicate how many gold coins petitioner received in exchange for dollar_figure worth of timber sold to c d however at trial petitioner conceded that the gold price in federal reserve notes is approximately dollar_figure an ounce accordingly we find that in petitioner received somewhere between four and five gold coins in exchange for dollar_figure worth of continued tax purposes the gold coins he received should be valued at their legal tender face value amount of dollar_figure respondent argues that the gold coins received by petitioner have a fair_market_value far in excess of their face value thus respondent contends that for purposes of determining the amount_realized from the sale pursuant to sec_1001 the coins received must be classified as property rather than money for the reasons discussed below we agree with respondent sec_1001 provides that the amount_realized from the sale of property shall be the sum of any money received plus the fair_market_value of the property other than money received the first issue we must decide is whether the coins received by petitioner from sale of timber to c d are classified as money or property other than money within the meaning of sec_1001 if the coins are money then their face value determines petitioner's income from the sale of timber however if the coins are property then their fair_market_value is used coins which are not currently circulating legal tender are property to be valued at their fair_market_value for purposes of sec_1001 680_f2d_85 9th cir affg 76_tc_107 see also lary v commissioner tcmemo_1987_169 this result is unaffected by the fact that such coins may still be used as legal continued lumber tender at their face value lary v commissioner supra when the fair_market_value of legal tender exceeds its face value such legal tender is property other than money 671_f2d_367 9th cir defining property for purposes of sec_301 see also 666_f2d_1306 10th cir the gold coins petitioner received from the sale of timber to c d are commemorative coins issued by the u s mint which are not currently circulating legal tender accordingly those coins are property within the meaning of sec_1001 and are to be valued at their fair_market_value for purposes of sec_1001 petitioner conceded that the value of each 1-ounce gold coin he received had a fair_market_value of approximately dollar_figure at trial petitioner credibly testified that he did not sell any timber in but used money he had earned in prior years from mining or gold refining to support his family merfeld the owner of the coin shop testified that for he did not sell any gold coins to c d moreover gary schroeder the timber manager at c d testified that no other customers required c d to pay for timber in gold coins and that the only business c d did with the coin shop was with respect to the transactions engaged in for petitioner there is no documentary_evidence establishing that c d lumber purchased gold coins from merfeld in thus we hold that with respect to petitioner did not have any income from the sale of timber to c d in however petitioner received gold coins in exchange for dollar_figure worth of timber and in petitioner received somewhere between four and five gold coins in exchange for dollar_figure worth of timber accordingly we hold that petitioner had unreported income from the sale of timber for and of dollar_figure and dollar_figure respectively issue additions to tax-- sec_6651 respondent determined that pursuant to sec_6651 petitioner was liable for late_filing_penalties of dollar_figure dollar_figure and dollar_figure for and respectively petitioner did not address this issue sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 webb v commissioner tcmemo_1993_ affd without published opinion 46_f3d_1149 9th cir however a taxpayer who is entitled to make a joint_return and whose gross_income when combined with the gross_income of his spouse is for the taxable_year less than the sum of twice the exemption_amount plus the applicable standard_deduction is generally exempt from filing a return sec_6012 the filing exception under sec_6012 generally does not apply to any individual who has net_earnings_from_self-employment of dollar_figure or more for the taxable_year sec_6017 the taxpayer has the burden of proving that the addition is improper rule a 469_us_241 petitioner did not timely file federal_income_tax returns for and for petitioner earned no more than dollar_figure per year from refining gold accordingly pursuant to sec_6012 petitioner was not required to file a return and therefore is not subject_to the sec_6651 addition_to_tax for and petitioner had self- employment earnings_of dollar_figure and dollar_figure respectively from the sale of timber which exceed the dollar_figure self-employment filing threshold under sec_6017 accordingly petitioner was required to file returns for those years we find that petitioner's failure_to_file for and was due to willful neglect and not reasonable_cause accordingly for and we sustain respondent's determination with respect to this issue to reflect the foregoing decision will be entered under rule
